Citation Nr: 0804701	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  00-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for the residuals of pneumonia.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for the residuals of bronchiectasis.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May to December 1952.  

The claims file contains a report of a rating action in March 
1996 wherein entitlement to service connection for pneumonia, 
bronchiectasis, chronic obstructive pulmonary disease, and 
coronary heart disease was denied.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Wichita, Kansas.  The RO continued the previous 
denials of entitlement to service connection for the 
residuals of bronchiectasis, coronary artery disease, and 
pneumonia, and upon being notified of this action, the 
veteran appealed to the Board for review.  

(A note of clarification is provided in that when the claim 
originally came before the Board, the issues were classified 
as whether new and material evidence had been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for pneumonia and chronic obstructive 
pulmonary disease.  The Board has restated those issues, as 
noted on the front page of this action, to more adequately 
reflect the actual disabilities being claimed and thus on 
appeal.)  

In April 2001, the Board issued a decision that upheld the 
RO's previous decision.  The veteran was notified of this 
action and he appealed to the United States Court of Appeals 
for Veterans Claims (Court).  A Motion was submitted by the 
Secretary of the VA with respect to the veteran's claim and 
the Court subsequently adopted that motion.  In essence, the 
Court vacated the Board's decision of April 2001 and remanded 
the matter to the Board for readjudication, to include 
consideration of the applicability of the Veterans Claims 
Assistance Action of 2000.  

The claim was returned to the Board and in May 2002, the 
Board issued a Decision/Remand.  In that action, the Board 
issued a decision on the issue involving coronary artery 
disease - the Board denied that claim.  With respect to the 
issues involving the lungs, the Board remanded those issues 
to the Appeals Management Center (AMC).  Those issues have 
since been returned to the Board for review.  

The issues being remanded is addressed in the REMAND portion 
of the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on the part 
of the veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Service connection for the residuals of pneumonia and 
bronchiectasis was denied by the agency of original 
jurisdiction in a March 1996 rating decision on the basis 
that the evidence did not etiologically link the veteran's 
current lung disabilities with his military service.  

3.  The evidence received subsequent to the March 1996 RO's 
decision includes an opinion from a medical professional that 
the veteran's current lung disabilities are related to the 
conditions he was treated for while he was in service.  This 
evidence is not duplicative or cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The March 1996 RO's decision denying entitlement to 
service connection for the residuals of pneumonia and 
bronchiectasis is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for the residuals 
of pneumonia and bronchiectasis has been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000, allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claim of 
service connection was received before that date [August 
1999], those regulatory provisions do not apply.  The Board 
has considered the provisions of the VCAA in its adjudication 
of the issues of whether new and material evidence has been 
submitted to reopen the claims for service connection and 
finds that no further assistance in developing the facts 
pertinent to this limited issue is required at this time.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In March 1996, the RO denied entitlement to service 
connection for the residuals of pneumonia and bronchiectasis.  
The RO concluded that while the veteran was suffering current 
disabilities, medical evidence etiologically linking the 
veteran's current disorders with his military service had not 
been presented.  When the RO made that determination, it had 
before it the veteran's application for benefits and his 
post-service medical records.  The veteran was notified of 
that decision but did not perfect his appeal; thus, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

Since March 1996, the veteran has submitted private medical 
records and written statements.  Of particular interest is a 
private medical opinion dated April 2002.  In that opinion, 
the doctor hypothesized that the veteran's current lung 
disabilities were related to conditions he suffered therefrom 
while he was in the military.  

The medical and testimonial evidence is new.  This 
information was not of record in March 1996.  It is so 
significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  Accordingly, 
the Board concludes that the veteran has submitted evidence 
that is new and material, and the claim for service 
connection is reopened.


ORDER

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the residuals 
of pneumonia.  To this extent, the appeal is granted.

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the residuals 
of bronchiectasis.  To this extent, the appeal is granted.


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for the residuals of pneumonia and bronchiectasis, the VA has 
a duty to develop the veteran's claim prior to the issuance 
of a decision on the merits of the claim.  To ensure that the 
VA has met its duty to assist the veteran in developing the 
facts pertinent to his claim, in accordance with the VCAA, 
and to ensure full compliance with due process requirements, 
this case must be REMANDED to the RO/AMC for the further 
development of evidence.

1.  The RO/AMC should attempt to obtain 
radiographic images that were produced in 
February 1996 (CT chest) and noted in the 
April 2002 private medical opinion 
submitted by the veteran.  The 
radiographic images should be located at 
the Topeka, Kansas, VA Medical Center 
(VAMC), and they should be associated 
with the veteran's VAMC medical file.  
The radiographic images should be 
included in the claims folder for future 
review.  

2.  The RO/AMC should schedule the 
veteran for an examination of the lungs 
by a VA pulmonary medicine specialist.  
The examiner must be a medical doctor and 
not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  The pulmonary 
specialist should specifically note and 
identify all pulmonary symptoms and 
manifestations that are found.  

Upon completion of the physical portion 
of the examination, the pulmonary 
medicine specialist, along with a board 
of VA radiologists, should meet and 
interpret the data collected from the 
exam.  The doctors must review the 
veteran's claims folder, any and all 
radiological reports and actual x-rays, 
and all medical records available to 
them.  The examiners must comment on 
whether the veteran now suffers from 
disabilities of the pulmonary system, and 
if so, the etiology of the found 
condition(s).  

If an opinion on these matters cannot be 
stated in terms of medical certainty, the 
examiners should express the opinions in 
terms of probability or likelihood, i.e., 
whether it is likely or unlikely or at 
least as likely as not.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

The examiners should take into account 
any statements made by the appellant or 
any other individuals that are contained 
in the claims folder.  Additionally, the 
doctors must include in their review 
confirmation that they have reviewed the 
April 2002 private medical evaluation and 
the April 2005 VA opinion.  Moreover, the 
doctors must provide comments on both of 
those opinions.  If any matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiners in the 
respective report.

A complete rationale for any opinion 
expressed should be included in the 
review.  The claims folder and this 
Remand must be made available to the 
examiners for review before the review.  
The results proffered by the doctors must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's attorney should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


